IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                          Assigned on Briefs March 25, 2015

               ROBERT W. RODDY v. STATE OF TENNESSEE

                   Appeal from the Circuit Court for Rhea County
                        No. 16326    J. Curtis Smith, Judge




                 No. E2014-01436-CCA-R3-PC – Filed May 15, 2015




The petitioner, Robert W. Roddy, was convicted of two counts of first degree
(premeditated) murder and one count of aggravated assault, a Class C felony. He
received a sentence of two life terms and an additional four years, all to be served
consecutively. In his post-conviction petition, the petitioner argues that trial counsel was
ineffective for failing to object to the testimony regarding his behavior after he was
transported from the scene of the crime. The post-conviction court found that trial
counsel did not perform deficiently. Following our review, we affirm the judgment of the
post-conviction court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, J., delivered the opinion of the Court, in which NORMA
MCGEE OGLE and ROBERT L. HOLLOWAY, JR., JJ., joined.

James S. Smith, Jr., Rockwood, Tennessee, for the appellant, Robert W. Roddy.

Herbert H. Slatery III, Attorney General and Reporter; Renee W. Turner, Senior Counsel;
J. Michael Taylor, District Attorney General; and James W. Pope, III, Assistant District
Attorney General, for the appellee, State of Tennessee.


                                        OPINION
                           FACTS AND PROCEDURAL HISTORY

       The petitioner was convicted after the proof at trial showed that he shot and killed
two victims, Robert C. Hawkins and Mikel L. Hawkins, and pointed his weapon at a third
victim, Teresa Gaynell Byrd. State v. Robert W. Roddy, No. E2007-02185-CCA-R3-CD,
2008 WL 4117865, at *1 (Tenn. Crim. App. Sept. 8, 2008). Several witnesses saw the
shooting and reported that the petitioner appeared intoxicated at the time. Id. at *1-3.

       Paramedics arrived on the scene and treated the petitioner‟s head injury. Id. at *3.
The petitioner was belligerent and hostile toward the male paramedic, Paul Putnam. Id.
However, whenever Mr. Putnam‟s female partner, Tiffany Coy, was in the petitioner‟s
vicinity, “he would calm down.” Id. The petitioner told Ms. Coy that “„he would do
anything for‟ her.” Id. While en route to the hospital, the petitioner attempted to get Ms.
Coy‟s phone number and repeatedly asked her to be his girlfriend. Id.

       The petitioner had to be transported to Erlangher Hospital to treat his head wound,
and James Wolfe was in charge of the transport. Id. The petitioner struck Mr. Wolfe
when Mr. Wolfe attempted to secure him for transport, and the petitioner had to be
sedated. Id. According to Mr. Wolfe, the petitioner “did not have any problems
understanding him or any other medical professional.” Id.

       After this court upheld the petitioner‟s convictions, he filed a pro se petition for
post-conviction relief. The post-conviction court appointed counsel, and counsel filed an
amended petition. The post-conviction court held a hearing on the petition.

       The petitioner did not appear at the post-conviction hearing and did not call any
witnesses. Post-conviction counsel introduced a handwritten note, signed by the
petitioner, indicating that he understood his right to be present at the hearing and his
desire to waive that right. Counsel recited the list of allegations from the petition for
post-conviction relief, including the petitioner‟s allegation that trial counsel1 were
ineffective for failing to object to the testimony regarding the petitioner‟s behavior after
the shootings. Counsel argued that proof that he was abusive to several medical
personnel was prejudicial because “it would not endear” the petitioner to the jury.
Counsel argued that the parties could have stipulated as to how the petitioner received an
injury to his eye socket and that keeping “that proof out would have placed [the
petitioner] in a much better light with the jury.”

       The State responded to the allegation, arguing that the testimony showing that the
petitioner was “laughing and drinking a beer” after shooting one of the victims was
relevant to show that the killings were premeditated and to negate a claim of self-defense.
1
  The petitioner was represented by two attorneys at trial, and we will refer to both attorneys collectively
as “trial counsel.”


                                                     2
The State also contended that testimony that the petitioner was fighting with the male
paramedics and “coming onto” the female paramedic was relevant to negate the defense
of intoxication. The State argued that the testimony of Mr. Wolfe that the petitioner
“understood everything that [paramedics] were saying to him, but he just didn‟t want us
treating him, but he wanted to flirt with the female” showed that he was not so
intoxicated that he could not form the requisite mental state for premeditated murder.

        The post-conviction court issued a written order denying the petition. The
petitioner filed a timely notice of appeal from the denial. We now proceed to consider
his claim.

                                       ANALYSIS

                           I. Ineffective Assistance of Counsel

       The petitioner argues that trial counsel were ineffective for failing to object to the
testimony of medical personnel regarding the petitioner‟s behavior immediately after the
shooting and while he was transported to the hospital. Specifically, he contends that after
the jury heard this testimony, “there could be no reasonable doubt that the jury was so
prejudiced against [the petitioner] and found him to be such a loathsome person that they
were simply not capable of dealing rationally with the requirements of premeditation
necessary for a finding of first degree murder.”

       Post-conviction relief is available “when the conviction or sentence is void or
voidable because of the abridgment of any right guaranteed by the Constitution of
Tennessee or the Constitution of the United States.” T.C.A. § 40-30-103 (2010). The
petitioner bears the burden of proving the allegations of fact giving rise to the claim by
clear and convincing evidence. Dellinger v. State, 279 S.W.3d 282, 293 (Tenn. 2009).
“„Evidence is clear and convincing when there is no serious or substantial doubt about the
correctness of the conclusions drawn from the evidence.‟” Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009) (quoting Hicks v. State, 983 S.W.2d 240, 245 (Tenn.
Crim. App. 1998)). This court generally defers “to a post-conviction court‟s findings
with respect to witness credibility, the weight and value of witness testimony, and the
resolution of factual issues presented by the evidence.” Mobley v. State, 397 S.W.3d 70,
80 (Tenn. 2013). Claims for post-conviction relief premised on ineffective assistance of
counsel present mixed questions of law and fact, which this court reviews de novo with
no presumption of correctness. Id.

       Both the Sixth Amendment to the United States Constitution and article I, section
9 of the Tennessee Constitution guarantee the right to counsel. This right affords an
individual representation that is “within the range of competence demanded of attorneys
in criminal cases.” Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975). Counsel is
ineffective when “counsel‟s conduct so undermined the proper functioning of the

                                              3
adversarial process that the trial cannot be relied on as having produced a just result.”
Strickland v. Washington, 466 U.S. 668, 686 (1984).

       In order to prevail on a claim of ineffective assistance of counsel, the petitioner
must prove by clear and convincing evidence that: (1) counsel‟s performance was
deficient; and (2) the deficiency prejudiced the petitioner to the degree that the petitioner
did not receive a fair trial. Strickland, 466 U.S. at 687. A petitioner satisfies the
deficiency prong of the test by showing that counsel‟s representation fell below an
objective standard of reasonableness; that is, “the services rendered or the advice given
must have been below „the range of competence demanded of attorneys in criminal
cases.‟” Grindstaff, 297 S.W.3d at 216 (quoting Baxter, 523 S.W.2d at 936); see
Strickland, 466 U.S. at 687. The petitioner must demonstrate that “counsel made errors
so serious that counsel was not functioning as the „counsel‟ guaranteed the defendant by
the Sixth Amendment.” Strickland, 466 U.S. at 687. Courts evaluating the performance
of an attorney “should indulge a strong presumption that counsel‟s conduct falls within
the wide range of reasonable professional assistance.” State v. Burns, 6 S.W.3d 453, 462
(Tenn. 1999). In order to fairly assess counsel‟s conduct, every effort must be made “to
eliminate the distorting effects of hindsight, to reconstruct the circumstances of counsel‟s
challenged conduct, and to evaluate the conduct from counsel‟s perspective at the time.”
Strickland, 466 U.S. at 689. “The fact that a particular strategy or tactic failed or hurt the
defense, does not, standing alone, establish unreasonable representation.” Goad v. State,
938 S.W.2d 363, 369 (Tenn. 1996).

        Prejudice requires the petitioner to show “that there is a reasonable probability
that, but for counsel‟s unprofessional errors, the result of the proceeding would have been
different.” Strickland, 466 U.S. at 694. “A reasonable probability is a probability
sufficient to undermine confidence in the outcome.” Id. If the petitioner fails to establish
either deficiency or prejudice, post-conviction relief is not appropriate, and this court
need not address both components if the petitioner makes an insufficient showing as to
one component. Grindstaff, 297 S.W.3d at 216 (citing Goad, 938 S.W.2d at 370).

        The petitioner argues that trial counsel should have objected to the testimony of
the paramedics. At the post-conviction hearing, the petitioner did not present any
evidence that trial counsel were deficient or that he suffered prejudice. Neither the
petitioner nor trial counsel testified at the hearing. The petitioner made no showing that
the failure to object was deficient or that this failure likely affected the outcome of the
proceeding, as his actions after his transport were relevant to show his state of mind at the
time and to negate claims of self-defense and voluntary intoxication. See Robert Roddy,
2008 WL 4117865, at *7. We conclude that the petitioner received the effective
assistance of counsel. He is not entitled to relief.




                                              4
                             CONCLUSION

Based upon the foregoing, we affirm the judgment of the post-conviction court.



i

                                        _________________________________
                                        JOHN EVERETT WILLIAMS, JUDGE




                                    5